ORDER
PER CURIAM.
Samuel Cole appeals from the denial of his Rule 24.035 motion for postconviction relief following an evidentiary hearing. In his sole point on appeal, Cole alleges the hearing court clearly erred in denying his Rule 24.035 motion because he was denied effective assistance of counsel in that counsel induced him to plead guilty by telling him he would return to prison with an additional ten-year sentence if he did not plead guilty in exchange for probation. As *891a result, Cole argues his guilty plea was not knowing, intelligent, and voluntary.
Affirmed. Rule 84.16(b).